         Case 1:20-cv-02318-PGG Document 55 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE ANTONIO HAUA and BIBIANA KURI
OTERO,
                                                            DEFAULT JUDGMENT
                           Plaintiffs,
                                                               20 Civ. 2318 (PGG)
             - against -

PRODIGY NETWORK, LLC, PRODIGY
SHOREWOOD INVESTMENT
MANAGEMENT LLC, and 17 JOHN
PREFERRED, INC.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The complaint of plaintiffs Jose Antonio Haua and Bibiana Kuri Otero (together,

“Plaintiffs”), dated March 16, 2020, having been served on defendants Prodigy Network, LLC

and 17 John Preferred, Inc. (“Defaulting Defendants”) on March 18, 2020 (Dkt. Nos. 11-12), and

the time for Defaulting Defendants to appear, answer, or raise any objection to the complaint

having expired, and Defaulting Defendants not having appeared at the August 13, 2020 show

cause hearing or raised an objection to the Complaint,

               NOW, pursuant to Rule 55 of the Federal Rules of Civil Procedure and upon

Plaintiffs’ complaint dated March 16, 2020 (Dkt. No. 1), and Plaintiffs’ motion by order to show

cause for default judgment (Dkt. No. 34), including the declarations of Steven M. Lucks, dated

June 1, 2020 and August 7, 2020 (Dkt. Nos. 34-2, 52), and the declaration of Jose Antonio Haua,

dated June 1, 2020 (Dkt. No. 34-8), it is hereby
         Case 1:20-cv-02318-PGG Document 55 Filed 08/13/20 Page 2 of 2




               ORDERED, ADJUDGED and DECREED that the Plaintiffs have judgment

against and recover from Defaulting Defendants in the amount of $807,821.96, plus $775 in

costs, for a total of $808,596.96.

               The Clerk of the Court is directed to terminate the motion (Dkt. No. 34).

Dated: New York, New York
       August 13, 2020
